In this case, the city furnished electrical energy in a dual capacity — (1) for commercial purposes; (2) for municipal street lighting. The pole in question was used exclusively for street lighting. It carried only the wires to and from a street light. The current it carried was different from that used for commercial purposes. This case is controlled by Hodgins v. BayCity, 156 Mich. 687, 692 (132 Am. St. Rep. 546), where we said:
"We are therefore of the opinion that the municipality, in furnishing electric light, is discharged from liability for the negligence of its officers, agents, and employees when furnishing the service for lighting its public streets, public places, and buildings, and that it is liable for such negligence in furnishing light to its inhabitants for remuneration."
See, also, 6 McQuillin, Municipal Corporations (2d Rev. Ed.), § 2816; Royston v. City of Charlotte, 278 Mich. 255. *Page 214 
The highway statute relied upon by plaintiff does not apply to this case. Butler v. City of Grand Rapids, 273 Mich. 674.
Judgment should be reversed without a new trial, with costs to defendant.
WIEST, J., concurred with BOYLES, J.